UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ISMAEL CHINO BARRERA, et al.,

                                Plaintiffs,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 606 (JMF) (SLC)
1611 FOOD MART INC., et al.,
                                                                          ORDER
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge:

         A Settlement Conference was held in this matter today, November 21, 2019.

         The parties are directed to jointly call chambers or submit a joint Status Report via ECF

by the close of business on Tuesday, November 26, 2019.


Dated:             New York, New York
                   November 21, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
